DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al, US 2019/0295822 A1, in view of Lee KR101206535B1.
Regarding claim 1, Olsen et al teaches a gas source 103, comprising: a flow conduit 173 having an interior volume 175 and an open end 153; a remote plasma source 104 fluidly connected to a source of a first gas 118 and to the interior volume 175 of the flow conduit 173; and the flow conduit 173 comprising first portion (straight portion) fluidly coupled to the remote plasma source 104 and a second portion 163 extending therefrom to the open end 153, the second portion 163 comprising an expanding portion of the flow conduit having an increasing open cross sectional flow area from the connection thereof to the first portion to the open end (Figure 1B);  a secondary gas source 119; wherein the secondary gas source 119 extends through a sidewall (thickness of 173) of the first portion of the flow conduit 173 at a location thereof between the second portion and the remote plasma source (Figure 1B), and includes at least one gas opening 374 thereof in fluid communication with the interior volume 175 of the first portion of the flow conduit 173.  
Olsen et al differs from the present invention in that Olsen et al does not teach that the secondary gas source 119 extending inwardly of the interior volume of the flow conduit.
Lee teaches a gas source 130 extending inwardly of the interior volume of the flow conduit 100. The gas source 130 extends through a sidewall (thickness of 100) of the flow conduit 100.
The motivation for replacing secondary gas source of Olsen et al with the secondary gas source of Lee is to provide an alternate and equivalent gas source. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the secondary gas source of Olsen et al with the secondary gas source of Lee.
Regarding claim 4, Olsen et al and Lee teach that the secondary gas source comprises a gas injector 130 fluidly connected to a supply of a secondary gas, the gas injector comprising a tubular body having a circumferential wall extending inwardly of the interior volume of the flow conduit, the at least one gas opening extending in fluid communication with the interior of the first portion of the flow conduit.Page 2 (Olsen et al Figure 1B; Lee Figure 7)PATENT App. Ser. No.: 17/103,697 Atty. Dkt. No.: 44017217US01  
Regarding claim 7, Lee teaches  that the at least one opening is directed toward the open end of the flow conduit.  
Regarding claim 11, Lee teaches that the secondary gas source comprises an injector including a first portion extending through the sidewall of the first portion of the flow conduit, and a second portion, extending from the first portion at an angle of 85 to 105 degrees with respect to the direction of the first portion, and the at least one opening is disposed in the second portion. (Figure 7)
Regarding claim 21, Olsen et al and Lee teach a flow path extending from the portion of the first portion of the flow conduit between the location of the injector extending inwardly thereof to the location of the open end of the second portion is unobstructed.  (Olsen et al Figure 1B; Lee Figure 7)    
Regarding claim 22, Olsen et al teaches a second injector 374 extending through the circumferential wall of the first portion at a location between the fluid connection of the first portion to the remote plasma source and the location of the second portion, the second injector in fluid communication with the supply of secondary gas and at least one opening in fluid communication between the supply of secondary gas and the interior of the first portion of the flow conduit.Page 6 PATENT (Figure 1B)App. Ser. No.: 17/103,697
Regarding claim 23, Lee teaches that the second portion of the injector includes a cylindrical wall terminating at an end, and the at least one opening extends through the sidewall between the end and the first portion of the injector. (Figure 7)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al and Lee as applied to claims 1, 4, 7, 11, and 21-23 above, and further in view of Stumpf et al, US 2017/0130332 A1.
Olsen et al and Lee differ from the present invention in that they do not teach that the at least one opening is directed away from the open end of the flow conduit of the flow conduit.  
Stumpf et al teaches that the at least one opening is directed away from the open end of the flow conduit of the flow conduit.
The motivation for reversing the direction of flow of the secondary gas of Olsen et al and Lee is to provide an alternate and equivalent gas flow as taught by Stumpf et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the direction of flow of the secondary gas of Olsen et al and Lee as taught by Stumpf et al.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al and Lee as applied to claims 1, 4, 7, 11, and 21-23 above, and further in view of Lee et al, US 2002/0088545 A1.
Regarding claim 8, Olsen et al and Lee was discussed above.
Olsen et al and Lee differ from the present invention in that they do not teach that the at least one gas outlet includes a first gas outlet and a second gas outlet.
Lee et al teaches a gas outlet 40 with a first gas outlet 430 and a second gas outlet 430. (Figure 4) 
The motivation for replacing the at least one gas outlet of Olsen et al and Lee with the gas outlet with a first gas outlet and a second gas outlet of Lee et al is to better distribute the plasma gases into the flow conduit as well known in the art and taught by Lee et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the at least one gas outlet of Olsen et al and Lee with the at least one gas outlet of Lee et al. 
Regarding claim 9, Lee et al teaches that at least one opening 10 includes a first gas outlet 100 and a second gas outlet 100, wherein the gas outlet and the second gas outlet are directed in a direction between the fluid connection of the flow conduit with the remote plasma source and the open end of the flow conduit.  (Figure 2)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al and Lee, US Patent Application Publication 2017/0130332 A1, in view of McMillin et al, US Patent 6,013,155.
Olsen et al and Lee was discussed above.
Olsen et al and Lee differs from the present invention in that Olsen et al and Lee does not teach that the at least one gas outlet includes a first gas outlet opening and a second gas outlet opening, wherein the first gas outlet opening is directed toward the upstream side of the flow conduit, and the second gas outlet opening is directed toward the downstream side of the flow conduit.
McMillin et al teaches at least one gas outlet 257 includes a first gas outlet opening 252 and a second gas outlet opening 252, when the one gas outlet is mounted in a flow conduit, the first gas outlet opening is directed toward the upstream side of the flow conduit, and the second gas outlet opening is directed toward the downstream side of the flow conduit.
The motivation for replacing the at least one gas outlet of Olsen et al and Lee with the at least one gas outlet of McMillian et al is to provide an alternate and equivalent gas outlet. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the at least one gas outlet of Olsen et al and Lee with the at least one gas outlet of McMillian et al.   
Response to Arguments
Applicant’s arguments, filed May 2, 2022, with respect to the rejections of claims 1-11 under the 102 and 103 rejections of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Olsen et al, US 2019/0295822 A1, and Lee KR101206535B1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. WO 2020/131214 A1 could also be used as a primary reference in the above 103 rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716